

114 S321 RS: To revoke the charter of incorporation of the Miami Tribe of Oklahoma at the request of that tribe, and for other purposes.
U.S. Senate
2015-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 80114th CONGRESS1st SessionS. 321[Report No. 114–40]IN THE SENATE OF THE UNITED STATESJanuary 29, 2015Mr. Lankford introduced the following bill; which was read twice and referred to the Committee on Indian AffairsMay 11, 2015Reported by Mr. Barrasso, without amendmentA BILLTo revoke the charter of incorporation of the Miami Tribe of Oklahoma at the request of that tribe,
			 and for other purposes.
	
 1.Revocation of charter of incorporationThe request of the Miami Tribe of Oklahoma to surrender the charter of incorporation issued to that tribe and ratified by its members on June 1, 1940, pursuant to the Act of June 26, 1936 (25 U.S.C. 501 et seq.; commonly known as the Oklahoma Welfare Act), is hereby accepted and that charter of incorporation is hereby revoked.May 11, 2015Reported without amendment